DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…..a light emitting semiconductor structure having a first surface; a wavelength converting phosphor layer having a second surface; and an adhesive layer bonding the first surface to the second surface, the adhesive layer comprising: a plurality of spacers dispersed in a silicone matrix, the spacers comprising an axis defining a thickness of the adhesive layer, the plurality of spacers having a size distribution with a coefficient of variation of the axis less than 5%.....” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 13, the prior art made of record does not disclose or suggest either alone or in combination “…..forming a light emitting element comprising a light emitting semiconductor structure and a wavelength converting phosphor layer,….. a plurality of spacers dispersed in a silicone matrix, the plurality of spacers having an axis and a size distribution with a coefficient of variation of the axis less than 5%.....” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 17, the prior art made of record does not disclose or suggest either alone or in combination “…..forming a light emitting element comprising a light emitting semiconductor structure and a wavelength converting phosphor layer…..depositing a first plurality of spacers onto a surface of a first layer of a light emitting element, the first plurality of spacers having an axis and a size distribution with a coefficient of variation of the axis less than  5%.....” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	It would not have been obvious to modify Shirakawa to form spacers in adhesion layer 4. Applicant’s argument is persuasive. Although Masuda merely discloses spacer may have a CV value but Masuda fails to disclose spacers are disposed between a light emitting semiconductor structure and a wavelength converting layer. It would not have been obvious to combine Shirakawa, Dershem and Masuda to teach above limitations in the claimed context. 
Claims 2-12 are allowed being dependent on claim 1.
Claims 14-16 are allowed being dependent on claim 13.
Claims 18-20 are allowed being dependent on claim 17.
Amendment to claim 13 & 17 overcomes 112(b) rejections set forth in previous office action. Hence ascoaietd 112(b) rejections of claim 13-20 are hereby withdrawn.
Terminal disclaimer filed 07/28/2021 overcomes double patenting rejection as set forth in previous office action. Accordingly, double patenting rejections of all associated claims are hereby withdrawn.
SHIRAKAWA et al. (US 2014/0091347 A1), Dershem et al. (5,232,962), MASUDA (US 2016/0190517 A1).None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813             

/SHAHED AHMED/Primary Examiner, Art Unit 2813